Title: To Benjamin Franklin from Charles-Gabriel de Messey, [after 20 January 1783]
From: Messey, Charles-Gabriel de
To: Franklin, Benjamin


Monsieur
[after January 20, 1783]
Jay apris avec la mesme Satisfaction lheureuse nouvelle de la paye finie que selle de la liberté que nos hommes ont procuré au quatorze provinse de la Merique, Evenement qui Eternise a james la mémoire dun des plus grant homme de notre siecle en votre Respectable persone. Permette moi monsieur davoir lhoneur de vous an faire mon compliment, je doit set omage a toutte les marque de bonté et damitié dont il vous a plut mhonorer pandan mon séjour ché monsieur et madame le roy mes anfants qui mont procure lavantage de ferre votre conessance insy que selle de monsieur votre fils bien digne dimiter les tallants et les vertu Eroique dun ausy grant homme que vous monsieur.
Permetté quil trouve isy mes tres humbles complimant il ne me restroit a désirer que destre themoins de tout Les omages que votre nasion randront a vos vertus Eroique qui leurs procure tout les avantages dont ils vont jouire je desir que se que le roy mon maitre et la nasion a fet an faveur dun peuple ausy belliqueu unise pour tous les siecles avenir les deux nasions et quil vous plaise de ne james doutter du respectueux attachement avec le quel jay lhoneur Monsieur Votre tres humble et tres obeisant serviteur
Messey
